Citation Nr: 9918273	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  99-01 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's Government Life 
Insurance (GLI).

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
August 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 administrative determination of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO & IC) in Philadelphia, Pennsylvania.  
This is a contested claim.  
REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In February 1999, which was prior to the transfer of the 
veteran's records to the Board, the appellant submitted to 
the RO a number of documents signed by the veteran, which the 
appellant was submitting as signature samples.  The appellant 
also submitted a hospital record where under "patient's 
signature," the veteran wrote "unable to sign."  The 
appellant also submitted a VA Medical Center treatment record 
from March 1997 which noted that the veteran was confused as 
to place and time.  In February 1999, the appellee submitted 
a notebook of evidence in February 1999 pertaining to the 
appeal.  These documents had not been considered by the RO 
before.

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated will be referred to the appropriate rating 
or authorization activity for review and disposition.  If the 
Statement of the Case was prepared before the receipt of the 
additional evidence, a Supplemental Statement of the Case 
will be furnished to the appellant as provided in § 19.31 of 
this part, unless the additional evidence received duplicates 
evidence previously of record which was discussed in the 
Statement of the Case or the additional evidence is not 
relevant to the issue on appeal.  38 C.F.R. § 19.37 (1998).

Of record is a March 1999 report of contact with the VA 
Office of Investigation Forensic Lab (the agency that 
previously conducted the handwriting analysis of the 
veteran's) asking whether the samples submitted in February 
1999 by the appellant would be of value.  Also of record is a 
March 1999 letter to the appellant which informed her of such 
conversation.  Thus, the RO has clearly reviewed the 
handwriting samples submitted by the appellant.  However, the 
RO did not prepare a Supplemental Statement of the Case 
pertaining to such evidence as required by 38 C.F.R. § 19.37.  
The handwriting samples submitted by the appellant as well as 
the other evidence submitted clearly does not duplicate 
evidence previously of record.  Therefore, a Supplemental 
Statement of the Case must be prepared which discusses such 
evidence.  

Inasmuch as this claim is a contested claim, the procedures 
listed in 38 U.S.C.A. § 7105A (West 1991) regarding informing 
the appellee of all decisions reached must be followed.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

The RO should review the evidence 
received in February 1999 and 
readjudicate the appellant's claim of 
entitlement to the veteran's Government 
Life Insurance proceeds.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, she should 
be furnished a supplemental statement of 
the case regarding entitlement to 
Government Life Insurance proceeds which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  Since this is a 
contested claim, the RO should follow the 
procedures of 38 U.S.C.A. § 7105A. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

